
	
		I
		112th CONGRESS
		2d Session
		H. R. 4429
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To temporarily suspend the duty on certain lamps used in
		  liquid chromatographs or spectrophotometry.
	
	
		1.CERTAIN LAMPS USED IN LIQUID
			 CHROMATOGRAPHY OR SPECTROPHOTOMETRY
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ultraviolet lamps filled with deuterium gas (provided for in
						subheading 8539.49.00) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
